Warner, J.,
dissenting.
It appears from the record in this case that Hardeman, the plaintiff in error, had obtained a judgment against Downer, the defendant, that an execution had issued thereon, which was levied on Downer’s land for satisfaction thereof, that Downer claimed a homestead in the land under the first section of the seventh article of the Constitution of 1868, which declares, that “ each head of a family, or guardian, or trustee of a family of minor children, shall be entitled to a homestead of realty to the value of two thousand dollars in specie, and personal property the value of one thousand dollars in specie, both to be valued at the time they are set apart. And no Court, or ministerial officer in this State, shall ever have jurisdiction or authority to enforce any judgment, decree, or execution against said property so set apart, including such improvements as may be made thereon from time to time, except for taxes, money borrowed and expended in the improvement of the homestead, or for the purchase-money of the same, and for labor done thereon, or material furnished therefor, or removal of encumbrances thereon.” It is admitted in the record that the plaintiff’s judgment is of older date than the constitutional provision above cited, securing to the defendant a homestead in his property; that the defendant has not sufficient property to satisfy the plaintiff’s judgment, besides the land claimed as a homestead; and the question presented for our consideration and judgment is, whether that provision of the State Constitution is a valid law as against the plaintiff’s prior judgment debt ? How stood the law of this State as to the exemption of property of a judgment debtor from levy and sale, at the time the plaintiff’s contract was made, and at the time he obtained his judgment thereon against the defendant? The 2013th section of the Code declares that the following property of any debtor who is the head of a family, shall be exempt from levy and sale under • the laws of this State, (to-wit:) “ fifty acres of land, and five additional ones for each of his children under the age of sixteen years, the land to include the dwelling house, if the *451same and improvements, does not exceed two hundred dollars, one farm horse or mule, one cow and calf, ten head of hogs, and fifty dollars worth of provisions, and five dollars worth additional for each child, beds, bedding and common bedsteads sufficient for the family, one loom, one spinning wheel, and two pairs of cards, and one hundred pounds of lint cotton, common tools of trade for himself and his wife, equipments and arms of a miltia soldier and trooper’s horse, ordinary cooking utensils and table crockery, wearing apparel of himself and family, family Bible, religious works and school books, family portraits, the library of a professional man in actual practice or business, not exceeding three hundred dollars in value, to be selected by himself.” It is a significant fact that these several exemption laws, passed at different times by the Legislature and embodied in the Code, were enacted to operate prospectively so as not to interfere with past contracts, as may be seen by reference to the original Acts.
If there could have existed any doubt as to the vested legal right of the creditor to recover his demand from the debtor before judgment, there certainly can be none after judgment. “ Final judgments are such as at once put an end to the action, by declaring that the plaintiff has either entitled himself, or has not, to recover the remedy he sues for.” 3d Bl. Com., 398. “A contract of record is one which has been declared and adjudicated by a Court having jurisdiction, or which is entered of record in obedience to, or in carrying out the judgments of a Court.” Revised Code, section 2674. “A judgment, (says Blackstone,) in consequence of some suit or action in a Court of justice, is frequently the means of vesting the right and property of chattel interests in the prevailing party. And here we must be careful to distinguish between property, the right of which, is before vested in the party, and of which only possession is recovered by suit or action, and property to which a man before had no determinate title, or certain claim, but he gains as well the right as the possession by fhe process and judgment of the law. Of the former sort, are all debts, and choses in action ; as if a man *452gives bond for twenty pounds, or agrees to buy a horse at a stated sum, or takes up goods of a tradesman upon an implied contract to pay as much as they are reasonably worth; in all these cases the right accrues to the creditor, and is completely vested in him, at the time of the bond being sealed, or the contract, or agreement made; and the law only gives him a remedy to recover the possession of that right which already, in justice, belongs to him.” 2d Bl. Com., 436. If the right of the creditor to recover his debt from the defendant was a vested right at the time the contract was made, according to the general principles of the law, much more was it a vested right in the creditor, when he had obtained a judgment on that contract, conclusively establishing his legal right to recover the amount specified therein, and which judgment, under the law of this State, bound the property of the defendant for its payment. The judgment creditor in this case had a vested right wider the law, to have and recover the amount of his judgment debt out of the .property of the defendant, which was not exempt by the laws of the State at the time the contract was made, for his judgment created a lien upon that property. v Can this provision of the Constitution have a retroactive operation, so as to defeat and destroy that vested legal right of the judgment creditor ? It is a fundamental principle, that all laws should be made to commence in futw'o, and be notified before their commencement, which is implied in the term “prescribed.” 1st Bl. Com., 46. The Revised Code, which was recognized and adopted by the Constitution of 1868, declares that “laws prescribe only for the future; they cannot impair the obligation of contracts, nor generally have a retrospective operation.” The Code took effect as the public law of this State on the first day of January, 1863, and declares, that “All rights, or obligations, or duties, acquired or imposed by existing laws shall remain valid and binding, notwithstanding the repeal or modification of such laws.” See sections 2 and 6 of the Code. It is a well settled principle of the Common Law, as ancient as the law itself, that a statute cannot be construed so as to haveareirospective operation, and thereby divest or destroy a vested legal *453right. Gilmore vs. Shuter, 1st Shower, 17; Couch vs. Jeffries, 4th Burrows’ Rep., 2460; Dash vs. Van Kleeck, 7th John. Rep., 477. In the case of Dash vs. Van Kleeck, Mr. Justice Thompson said: “ It is repugnant to the first principles of justice, and the equal and permanent security of rights, to take by law the property of one individual, without his consent, and give it to another. The principle contended for on the part of the defendant inevitably leads to, and sometimes sanctions such a doctrine. For if the plaintiff can be deprived of his remedy already vested, with equal propriety, might he be compelled to refund the money, had he actually received it.” The principle would be the same in this case. If Downer, the defendant, had paid Hardeman, the plaintiff1, the-amount of his judgment debt, he might, with equal justice and legal propriety, claim the right to have the money so paid by him refunded back, as to claim the legal right to have Ms property, which was bound for its payment, withdrawn from the reach of the plaintiff’s legal process, and appropriated to his own use and benefit as a homestead. The plaintiff has the same legal right to subject'iAe property of the defendant claimed as a homestead to the payment of his judgment, as he would have had to retain the money, if it had been paid to him by the defendant.
In "Wilkinson vs. Leland et al., (2d Peters’ Rep., 654,) Mr. Justice Story, in delivering the opinion of the Court, says: “We know of no case in which a legislative Act to transfer the property of A to B, without his consent, has ever been held a constitutional exercise of legislative power in any State of the Union. On the contrary, it has been constantly resisted as inconsistent with just principles by every judicial tribunal in which it has been attempted to be enforced.” In Wilder vs. Lumpkin, 4ih Georgia Rep., 204, this question was fhlly and carefully considered by this Court. After examining the fundamental principles of the common law, and the decisions of the Courts based thereon, this Court held and decided that retrospective laws, which divest previously acquired rights, (although such as are not within the prohibition of the Constitution impairing the obligation of *454contracts,) are upon the same position, as to principle, with ex post faeto laws, and if enacted by the Legislature, will not be enforced by the Courts, and are void, because in conflict with the fundamental principles of our Government. It ■would be a mere waste of time to attempt to illustrate more clearly and satisfactorily the fundamental principles of the law, as applicable to retroactive legislation, than is furnished in the report of that case. The Constitution of 1868, in which this homestead provision is found, declared and adopted certain fundamental principles for the government of the people of this State. The first section of the first article of the Constitution declares that “protection to person and property is the paramount duty of government, and shall be impartial and complete.” The fifth section of the fifth article of that Constitution declares that “ the right of the people to appeal'to the Courts shall never be impaired.” The twenty-sixth section of the first article of that Constitution declares that “ laws shall have a general operation, and no general law affecting private rights shall be varied in any particular by special legislation, except with the free consent, in writing, of all persons to be affected thereby.”
In view of the fact that the fundamental principles of the common law before cited, as well as the provisions of the Code, (which were recognized and adopted by the Constitution of 1868,) forbid retrospective legislation, and in view of the further fact, that to take the property of one man, without his consent, and give it to another, and deny him all remedy in the Courts, is in violation of the fundamental principles as declared by that same Constitution, I am reluctant to believe that, such gross and flagrant injustice was intended to be done by the first section of the seventh article, which makes provision for a homestead, and, therefore, we ought, as a Court, in all decency, to presume that it was not intended by the framers thereof to have a retrospective operation, but be only applicable to such judgments as might be obtained on contracts made after its adoption. But a majority of this Court hold that the words “ any judgment ” are broad enough to include judgments obtained before, as well *455as after, its adoption, and thus nullify and destroy the judgment creditor’s vested legal rights altogether. The practical effect of the decision of a majority of' the Court is to confiscate the judgment creditor’s property and vest it in the defendant as Ms homestead. There can be no doubt that the judgment creditor had a vested legal right to have his debtor’s properly appropriated to the payment of Ms debt, and which, in honesty and fair dealing, justly belonged to him, but under the construction given to the Constitution by the majority of the Court, that property is taken from the judgment creditor, without Ms consent, and vested in the debtor. To give to the first section of the seventh article of the Constitution a retroactive operation so as to include judgments on contracts made prior to its adoption, then, it is ex post facto in its character, and is violative of the fundamental principles of the social compact, as was held by this Court in Wilder vs. Lumpkin, before cited, and ought not to be enforced by the Courts.
But if it was intended to embrace judgments on contracts made prior to its adoption, as the majority of this Court holds, then this provision of the State Constitution is in violation of the tenth section of the first article of the Constitution of the United States, which declares that “ no State shall pass any law impairing the obligation of contracts.” Although the Constitution of a State is its fundamental law, still it is 'a law of the Stale, and if any of its provisions impair or destroy the obligation of existing contracts, it is as much within the prohibition of the Constitution of the United States as any other law of the State, and to that extent is null and void. The first section of the seventh article of the Constitution of 1868, not only impairs the obligation of contracts made prior to its adoption, but in all cases where the debtor’s property does not exceed in value the sum of three thousand dollars in specie, it destroys that obligation by the denial to one of the contracting parties all remedy for its enforcement under the laws which existed at the time the contract was made. In this case, the record discloses the fact that the defendant has not sufficient property to satisfy the plaintiff’s judgment, besides the land claimed as a home*456stead. In the 44th number of the Federalist, Mr. Madison denounced laws impairing the obligation of contracts as among those not only violating the Constitution, but contrary to the first principles of the social compact, and to every principle of sound legislation. In the case of the Planters’ Bank vs. Sharp et al., (6th Howard’s Rep., 319,) the Legislature of Mississippi had passed a law prohibiting the bank from transferring, by indorsement or otherwise, any note, bill, or other evidence of debt, and declared that if it should appear in evidence, upon the trial of any action, upon any such note, bill, or other evidence of debt, that the same was transferred, the same shall abate on the plea of the defendant, and the question in the case vras, whether this Act of the Legislature which deprived the plaintiff, who sued upon a note made prior to the passage of the Act, and transferred by the bank, of all remedy to collect it, was within the constitutional prohibition against impairing the obligation of contracts. Mr. Justice Woodbury, in delivering the opinion of the Court in that case, says: “When every form of redress on a contract is taken away, it will be difficult to see how the obligation of it is not impaired. If any right or power be left under the note by this Act after a transfer is made, it is of no use where it cannot be enforced and no benefit derived from it, but an action abated toties quoties, as often as it is instituted. In the mildest view a new disability is thus attached to an old contract, and its value and usefulness restricted, and these of course impair it. One of the tests that a contract has been impaired is, that its value has, by legislation, been diminished. It is not, by the Constitution, to be impaired at all. This is not a question of degree, or manner, or cause, but of encroaching in any respect on its obligation, dispensing with any part of its force.” Again the learned Judge says, at page 328, “but where future acquisitions are attempted to be exonerated, and the discharge extended to the debt or contract itself, if clone by the States, it must not as here apply to past contracts, or it is held to impair their obligation. Congress alone can do this as to prior contracts, by means of an express permission in the *457Constitution to pass uniform laws on the subject of bankruptcy, which laws may, in that way, be made to reach past obligations.” Again, at page 330, “ And if in professing to alter the remedy only, the duties and rights of the contract itself are changed or impaired, it comes just as much within the spirit of the constitutional prohibition. Thus, if a remedy is taken entirely away, as here, or clogged by condition of any kind, the right of the owner may indeed subsist, and be acknowledged, but it is impaired; and the test, as before suggested, is not. the extent of the violation of the tract, but the fact that in truth its obligation is lessened, in however small a particular, and not merely altering or regulating the remedy alone.”
In the case of Curran vs. The State of Arkansas et al., (15th Howard’s Reports, 304,) the constitutionality of the legislative Acts of the State of Arkansas were considered and adjudicated. The suit was instituted by a billholder against the Bank of the State of Arkansas to recover the value of the bills of the bank held by him. The State was the sole owner and stockholder of the corporate funds of the bank. Subsequently to the issuing of the bills held by the plaintiff, the Legislature of that State passed an Act by which a portion of the specie funds of the bank were appropriated to pay the members of the Legislature. Other Acts were passed appropriating the funds and property of the bank to the use of the State, whereby it became insolvent, and the question was, whether the State Legislature had the constitutional power to pass these several Acts, and whether in doing so the obligation of the contracts made with the billholders was impaired thereby. Mr. Justice Curtis, who delivered the opinion of the Court in that case, says, “ The plaintiff was the bearer of bills of the bank, by each of which the bank promised to pay him on demand a certain sum of money. Of course these payments were to be made out of the property of the bank. By the laws of the State existing when these contracts were made, their bearer had the right, by legal process, to compel their performance by the levy of an execution on the gobds, chattels, lands and tenements of the bank. *458Such were these contracts and their obligations, and it would seem to require no argument to prove that a law authorizing and requiring such a corporation to distribute its property among its stockholders, or transfer it to its sole stockholder., leaving its bills unredeemed, would impair the obligation of the contracts contained in those bills.” Again, at page 312, the Court say: “In our judgment a law distributing the property of an insolvent trading or banking corporation among its stockholders, or giving it to strangers, or seizing it to the use of the State, would as clearly impair the obligation of its contracts as a law giving to the heirs the effects of a deceased natural person to the exclusion of his creditors would impair the obligation of his contracts.” Again, on page 319, the Court say: “ If this law had only contained the first section, vesting the real property of the bank in the State, and providing no remedy by which this complainant, as a creditor of the bank, could reach it, we think it would have impaired the obligation of Ms contracts. True, it does not touch the right g£ action against the bank, it only withdraws the real property from the reach of legal process, and thus affects the remedy. But it by no means follows, because a law affects only the remedy that it does not impair the obligation of the contract. The obligation of a contract, in the sense in which those words are used in the Constitution, is ¿hat duty of performing it which is recognized and enforced by the laws. And if the law is so changed that the means of legally enforcing this duty are materially impaired, the obligation of the contract no longerremains the same. This has been the doctrine of this Court from a very early period.” See 'Van Hoffman vs. The City of Quincy, 4th Wallace Rep., 550, to the same point. According to the fundamental principles of the law, as stated by Blackstone, the judgment creditor in this case had an absolute vested legal right to recover the amount of his judgment debt out of the property of his judgment debtor, and under our law, that judgment bound his property for its payment, created a specific lien upon it for that purpose. This homestead provision in the Constitution of 1888 withdraws that property from the reach of legal pro*459cess to satisfy that judgment debt, which the Supreme Court of the United States, in Curran vs. The State of Arkansas, before cited, expressly decide cannot be done without a violation of the Federal Constitution.
The cases decided by the Supreme Court of the United States, in regard to laws impairing the obligation of contracts, were fully examined and reviewed in the case of Aycock et al., vs. Martin, 37th Ga. R., 124, and in my dissenting opinion in the case of Cutts & Johnson vs. Hardee, 38th Ga. R., 381. The legal propositions asserted and enunciated by the majority of the Court, in the case last cited, are directly in conflict with the decisions of the Supreme Court of the United States, to which reference has already been made; indeed, they would seem to be, from a careful examination of them, wholly irreconciliable. Perhaps the decision of the majority of this Court in Cutts & Johnson vs. Hardee, should be entitled to the greater weight, in expounding the Constitution of the United States, if it was not for the fact, that the decisions of the Supreme Court of the United States are binding authority upon the State Courts, on that question. Whatever may have been said in the several cases decided in the Supreme Court of the United States, from Fletcher & Peck, down to the case of Van Hoffman vs. the City of Quincy, in 4th Wallace, in regard to the power of States to legislate upon the remedy, the judgments of that Court have been uniform, that no State law was valid which invaded any substantial legal right, which attached to the contract at the time it was made, and that if it did invade such legal right, it impaired -the obligation of the contract within the true intent and meaning of the Constitution, whether it was done under the pretext of regulating the remedy, or otherwise. The majority of this Court, in Quits & Johnson vs. Hardee, held, “ that the State had the undoubted right to change, modify, or vary the nature and extent of the remedy, provided a substantive remedy is left to the creditor, so long as the State does not deny to her Courts jurisdiction of contracts.” But in this case the State denies all remedy to the creditor, by denying to her Courts jurisdiction to enforce his judgment *460against the property of the debtor. The reasonable conclusion would have been, that the majority of the Court, in accordance with their ruling in Cutts & Johnson vs. Hardee, would have held this law of the State, which denies all remedy to the creditor, unconstitutional.
But when there is a will to nullify this salutary provision of the Constitution, some way will be found to do it, and that way, on the present occasion, is to assume that Georgia was not a State in the Union at the time of the adoption of the Constitution of 1868; that the adoption and ratification of the Constitution of 1868, was the act .of Congress, and not the act of the State, and that, therefore, the tenth section of the first article of the Constitution which declares that, “no State shall pass any law impairing the obligation of contracts,” has no application to Georgia as a State. When, and where, according to this assumed theory of the majority of the Court, did Congress derive the power to repudiate and confiscate the lawful, individual contracts of private indviduals — their private property. If Georgia was not a State in the Union at the time of the adoption and ratification of the Constitution of 1868, what was she ? If not a State in the Union at that time, when did she become so ? The historical records of the country show, that on the 9th day of July, 1778, the State of Georgia became a member of “ The United States of America,” by the articles of confederation entered into on that day, that on the 17th day of September, 1787, the State of Georgia, for the purpose of forming a more perfect Union than that which then existed between the States, voluntarily entered into an executed irrevocable compact, which is- familiarly known as “ The Constitution of the United States.” The State of Georgia then, ever since the adoption and ratE fication of the Federal Constitution, has, and does now, constitute an integral part of the political sovereignty of the Government of the United States of America. It is true, as stated by the majority of the Court, that the State of Georgia, in 1861,’ attempted to secede from the Federal Union, but it is equally true, that she failed to do so. My own views, as to the legal right of the State to secede from the Union, were *461fully expressed in the case of Chancely vs. Bailey, 87th Ga. R., 532, and will not be again repeated here. It is said by a majority of the Court, that Georgia was a conquered State. If she was a conquered State, she was a conquered State in the.Union, and not a conquered State out of the Union. Nor is it true, as assumed by the majority of the Court, that the Eeconstruction Acts of Congress recognized the State as being out of the Union, but on the contrary, she is recognized as a State in the Union, without any legal State Government. But independent of all these considerations, the Convention of 1865 repealed the jmetended Ordinance of Secession, which is supposed by some to have taken the State out of the Union, which repealing Ordinance of 1865 was expressly re-adopted and confirmed by the Convention of 1868. So that there was no pretext for saying, that the State was out of the Union at the time of the adoption of the Constitution of 1868, by reason of the pretended Ordinance of Secession, for that had been repealed. Besides, it is provided in the 11th paragraph of the 11th article of the Constitution of 1868, that Congress might accept the same with “any qualifications or conditions,” and still the Government formed by it should nevertheless exist and continue as the Government of this State, which negatives the idea, that the adoption of the Constitution was the act of Congress, and not the voluntary act of the State Convention, which made and submitted it to Congress for acceptance, on the terms and conditions expressed therein. The Constitution of the United States is the supreme law of the land, and the State of Georgia, when she adopted and ratified the Constitution of 1868, was as much bound by its provisions as any other State in the Union, and if any one of the provisions of the State Constitution violate the paramount law of the land, the Courts are bound to declare such provisions contained therein, null and void. That the first section of the seventh article of the Constitution of 1868 does violate the tenth section of the first article of the Constitution of the United States, which declares that, “ no State shall pass any law impairing the obligation of contracts,” when applied to the case of the judgment creditor as made by the record now *462before the Court, is quite apparent. It comes clearly within the mischief which that prohibition was intended to remedy. In Sturgis vs. Crowninshield, 4tlf Wheaton, page 122, Chief Justice Marshall said, “ The Convention intended to establish a great principle, that contracts should be inviolable. The Constitution therefore declares that no State shall pass “any law impairing the obligation of contracts.” Those rules of construction, which have been consecrated by the wisdom of ages, compel us to say that these words prohibit the passage of any law discharging a contract without performance. In that same case the Chief Justice said, “it was not necessary, nor would it have been safe, had it even been the intention of the framers of the Constitution, to prohibit the passage of all insolvent laws, to enumerate particular subjects to which the principle they intended to establish should apply. The principle was the inviolability of contracts. This principle was to be protected, in whatsoever form it might be assailed. To what purpose enumerate the particular modes of violation, which should be forbidden, when it was intended to forbid all ?” An obiter dictum of Chief Justice Taney, in Bronson vs. Kinzie, 1st Howard’s Rep., 315, has been relied on in support of the right of a State to pass exemption laws affecting past contracts. But when we examine the qualifying expressions contained in the latter part of the opinion, at page 321, it cannot fairly be presumed that the Chief Justice intended to sanction that doctrine to the extent which is claimed. “ Mortgages, (says the Chief Justice,) made since the passage of these laws, must undoubtedly be governed by them, for every State has the power to prescribe the legal and equitable obligations of a contract to be made and executed within its jurisdiction. It may exempt any property it thinks proper from sale for the payment of a debt, and may impose such conditions and restrictions upon the creditor as its judgment and policy may dictate. And all future contracts would be subject to such provisions, and they would be obligatory upon the parties in the Courts of the United States, as well as those in the State.” In the State of New York, at a time when the laws were faithfully *463and ably administered there, the case of Quackenbush vs. Danks was decided, in which it was held, that statutes not in terms retrospective, should not be construed to effect past transactions, especially where such construction would work injustice; and that an Act to exempt certain property from distress and sale on execution, does not affect executions for debts contracted before its passage; but, if the Act admits of that construction, it was held to be in conflict with the provision of the Constitution of the United States, forbidding a State from passing any law impairing the obligation of contracts. 1st Denio’s Eep., 128. Although this case is not binding authority upon this Court, it is cited for its sound reasoning and inflexible adherence to the fundamental principles of the law as applicable to the inviolability of contracts. In the case now before us the plaintiff’s rights under his judgment, are not only impaired by this law of the State, but are destroyed by the denial of all remedy to enforce the same against the property of the defendant. In other w.ords, this provision of the State Constitution, according to the construction given to it by the majority of the Court, discharges the plaintiff’s contract without performance, which Chief Justice Marshall says, in Sturgis vs. Crowninshield, the Constitution of the United States prohibits, and that those rules of construction, which have been consecrated by the wisdom of ages, compelled that Court to say so. Inasmuch as the first section of the seventh article of the Constitution of 1868 (as expounded by the majority of this Court,) denies jurisdiction to the Courts of the State to enforce any judgment, execution or decree against the property of the defendant set apart as a homestead, founded or obtained on contracts made prior to the adoption thereof, it is repugnant to the Constitution of the United States, and therefore void. The Superior Courts of this State have jurisdiction to enforce such contracts conferred upon them by the third section of the fifth article of the Constitution of 1868. By that section exclusive jurisdiction is given to the Superior Courts in cases of divorce, in cases respecting titles to land, and equity cases; and said Courts shall have jurisdiction “in all other cases,” except as herein*464after provided. The exception as to the homestead, as provided in the first section of the seventh article, being void, as to contracts made prior to its adoption, as has been already shown, it follows that the Superior Courts have jurisdiction ' to enforce the plaintiff's contract against the property of the defendant, under the laws of the State, as the same existed at the time the contract was made, it being one of those “ civil cases” of which the Superior Courts have jurisdiction, by the third section of the fifth article of the Constitution of 1868. The first section of the seventh article of that Constitution, so far as the same relates to prior obligations and contracts being void, so far as it denies jurisdiction to the Courts to enforce them, the general jurisdiction conferred upon the Superior Courts “ in all other civil cases ” is not taken away or defeated thereby, and the Superior Court has jurisdiction to enforce such contracts, as provided by the laws of the State at the time such contracts were made. This ruling is in aeeojdanee with the fundamental principles of the Constitution of 1868, as expressly declared therein, that “protection to person and property is the paramount duty of Government, and shall be impartial and complete.” Can it be said that protection to property is impartial and complete, when the property of one man is taken from him, and given to another, without his consent, and all remedy denied him to enforce his legal rights ? Again, it is declared to be one of the fundamental principles in the Constitution of 1868, that “ the right of the people to appeal to the Courts shall never he impaired.” How far, and to what extent, the plaintiff's right to appeal to the Courts has been impaired in this case, under the decision of the majority of the Court in construing the first section of the seventh article of this same Constitution, the record furnished the most conclusive evidence.
But it has been said that a great necessity existed, growing out of the results of the war, which would justify and sanction the violation of these great fundamental principles of government and constitutional law. Those who make this assertion should always remember that both creditor and debtor were equal sufferers by the calamities of the Avar. The *465framers of the Federal Constitution had just emerged from a seven years’ war, and well knew the evils which resulted therefrom, and the general demoralization of society, in regard to performing their contracts. If we may believe the contemporary expounders of that Constitution, one of the main objects of those who framed it was to provide against and prevent the very state of things which is'now attempted to be carried into effect by a majority of this Court. When they declared that “ no State shall pass any law impairing the obligation of contracts,” and required the members of the legislative, executive, and judicial officers of each State, to be bound by oath to support it, they thought they had accomplished their object. It has been practically demonstrated, however, that they were entirely mistaken. This statement is made without any “pharisaical pretensions,” but simply because it is the truth. It has been said that “ history repeats itself.” It is a well known historical fact that a certain portion of the records of this State were publicly burnt with fire drawn from heaven. I have labored to the best of my ability to preserve and protect the records of this Court from a similar fate in the future. My object has been to faithfully perform my constitutional obligations to God and my country, and to keep my judicial record untarnished. These are the “ incentives ” which prompted me to dissent from the judgment of the majority of the Court in Outts & Johnson vs. Hardee, and which now prompts me to dissent from the judgment of the majority of the Court in this case. I am of the opinion that the judgment of the Court below should be reversed.